UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10- K/A (Amendment No. 1) ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURUTIES EXCHANGE ACT OF 1934 For the fiscal year ended October 31, 2012 Commission File Number 333-179212 PUGET TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 227 Bellevue Way NE, 411, Bellevue, WA 98004. (Address of principal executive offices, including zip code.) (206) 350-6345 (Telephone number, including area code) Exceeding Corporation. 671 Value Ridge Avenue, Henderson, NV 89012 (Name and address of agent for service) Securities registered pursuant to Section12(b) of the Act: None Securities registered pursuant to section12(g) of the Act: Common Stock, $.001par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the ActYesoNox Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNox As of February 8, 2013, the registrant had 3,300,000 shares of common stock issued and outstanding.No market value has been computed based upon the fact that no active trading market had been established as of February 8, 2013. EXPLANATORY NOTE The sole purpose of this Amendment No. 1 to Puget Technologies, Inc. Annual Report on Form 10-K for the year ended October 31, 2012, filed with the Securities and Exchange Commission on February 11, 2013 (the “Form 10-K”), is to furnish Exhibit 101 in accordance with Rule 405 of Regulation S-T.Exhibit 101 to this report provides the consolidated financial statements and related notes from the Form 10-K formatted in XBRL (eXtensible Business Reporting Language).The XBRL files did not get correctly transmitted by our EDGAR filing agent on the original Form 10-K filing. No other changes have been made to the Form 10-K.This Amendment No. 1 to the Form 10-K speaks as of the original filing date of the Form 10-K, does not reflect events that may have occurred subsequent to the original filing date and does not modify or update in any way disclosures made in the original Form 10-K. Pursuant to Rule 406T of Regulation S-T, the interactive data files on Exhibit 101 hereto are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, are deemed not filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and otherwise are not subject to liability under those sections. PUGET TECHNOLOGIES INC. TABLE OF CONTENTS PageNo. Part I Item 1. Business 3 Item 1A. Risk Factors 9 Item 2. Properties 16 Item 3. Legal Proceedings 17 Item 4. Mine Safety Disclosures 17 Part II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 18 Item 7. Management’s Discussion and Analysis of Financial Condition and Plan of Operation 20 Item 8. Financial Statements F-1 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 23 Item 9A. Controls and Procedures 23 Part III Item 10. Directors and Executive Officers and Corporate Governance 26 Item 11. Executive Compensation 27 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 29 Item 13. Certain Relationships and Related Transactions 29 Item 14. Principal Accounting Fees and Services 30 Part IV Item 15. Exhibits 31 Signatures 32 2 Part I Forward Looking Statements This section includes a number of forward-looking statements that reflect our current views with respect to future events and financial performance. Forward-looking statements are often identified by words like: believe, expect, estimate, anticipate, intend, project and similar expressions, or words which, by their nature, refer to future events. You should not place undue certainty on these forward-looking statements, which apply only as of the date of this report. These forward-looking states are subject to certain risks and uncertainties that could cause actual results to differ materially from historical results or out predictions. Item 1.Business Corporate Background and Business Overview Our Company was incorporated in the State of Nevada on March 17, 2010 to engage in the development and operation of a business engaged in the distribution of luxury wool bedding products produced in Germany.Our principal executive offices are located at 227 Bellevue Way NE, 411, Bellevue, WA 98004. Our phone number is (206) 350-6345. We are a development stage company, we only just completed our third fiscal year end on October 31stand we have no subsidiaries. We have generated revenues of $58,815 and our principal business activities to date consist of creating a business plan, entering into a Supply Agreement, dated October 7, 2011, with Wollwarenfabrik und Handelsgesellschaft mbH, a Germancompany, which is an established distributor of wool products and working on selling our offering of our common stock. Wollwarenfabrik und Handelsgesellschaft mbH is a large and well-established supplier and distributor of wool products in Germany. The terms and conditions of the Supply Agreement provide that, among other things, we have the right to purchase luxury wool products at item prices identified in the Supply Agreement. Our customers are asked to 100% prepay for the products. Customers have three options to pay for our products: by credit card, by wire transfer or by sending a check/money order. If a customer decides to pay by check/money order, then we will apply a certain amount of days before shipping to have the check/money order cleared. Customers are responsible for the shipping costs. Shipping costs are added automatically to a customer’s final bill. As soon as we receive prepayment for the products from our customers we purchase the products from our supplier by wire transfer or credit card payment including shipping costs. The purchased products are drop-shipped directly to the customers. We received our initial funding of $3,000 through the sale of common stock to our sole officer and director, who purchased 3,000,000 shares at $0.001 per share. On July 31, 2012, the Company closed its registered offering raising $12,000 from the sale of 300,000 shares of common stock, par value $.001, at the offering price of $.04 per share. 3 Our financial statements from inception on March 17, 2010 through the year ended October 31, 2012 report $58,815 in revenues and a net loss of $(19,697). Our independent registered public accountant has issued an audit opinion for our Company which includes a statement expressing substantial doubt as to our ability to continue as a going concern. Product Overview or History of Wool Wild sheep were more hairy than woolly. Although sheep were domesticated nine to eleven thousand years ago, archaeological evidence from statuary found at sites in Iran suggests that selection for woolly sheep may have begun around 6000 BC, with the earliest woven wool garments having only been dated to two to three thousand years later. Woolly-sheep were introduced into Europe from the Near East in the early part of the 4th millennium BC. The oldest known European wool textile, ca. 1500 BC, was preserved in a Danish bog. Prior to invention of shears - probably in the Iron Age - the wool was plucked out by hand or by bronze combs. In Roman times, wool, linen, and leather clothed the European population; the cotton of India was a curiosity that only naturalists had heard of; and silk, imported along the Silk Road from China, was an extravagant luxury. Pliny the Elder records in his Natural History that the reputation for producing the finest wool was enjoyed by Tarentum, where selective breeding had produced sheep with a superior fleece, but which required special care. In medieval times, as trade connections expanded, the Champagne fairs revolved around the production of wool cloth in small centers such as Provins; the network that the sequence of annual fairs developed meant that the woollens of Provins might find their way to Naples, Sicily, Cyprus, Majorca, Spain, and even Constantinople. The wool trade developed into serious business, the generator of capital. In the thirteenth century, the wool trade was the economic engine of the Low Countries and of Central Italy; by the end of the following century Italy predominated, though in the 16th century Italian production turned to silk. Both pre-industries were based on English raw wool exports - rivaled only by the sheepwalks of Castile, developed from the fifteenth century - which were a significant source of income to the English crown, which from 1275 imposed an export tax on wool called the "Great Custom". The importance of wool to the English economy can be shown by the fact that since the 14th Century, the presiding officer of the House of Lords has sat on the "Woolsack", a chair stuffed with wool. Economies of scale were instituted in the Cistercian houses, which had accumulated great tracts of land during the twelfth and early thirteenth centuries, when land prices were low and labor still scarce. Raw wool was baled and shipped from North Sea ports to the textile cities of Flanders, notably Ypres and Ghent, where it was dyed and worked up as cloth. At the time of the Black Death, English textile industries accounted for about 10% of English wool production; the English textile trade grew during the fifteenth century, to the point where export of wool was discouraged. Over the centuries, various British laws controlled the wool trade or required the use of wool even in burials. The smuggling of wool out of the country, known as owling, was at one time punishable by the cutting off of a hand. After the Restoration, fine English woollens began to compete with silks in the international market, partly aided by the Navigation Acts; in 1699 English crown forbade its American colonies to trade wool with anyone but England herself. 4 A great deal of the value of woollen textiles was in the dyeing and finishing of the woven product. In each of the centers of the textile trade, the manufacturing process came to be subdivided into a collection of trades, overseen by an entrepreneur in a system called by the English the "putting-out" system, or "cottage industry", and the Verlagssystem by the Germans. In this system of producing wool cloth, until recently perpetuated in the production of Harris tweeds, the entrepreneur provides the raw materials and an advance, the remainder being paid upon delivery of the product. Written contracts bound the artisans to specified terms. Fernand Braudel traces the appearance of the system in the thirteenth-century economic boom, quoting a document of 1275. The system effectively by-passed the guilds' restrictions. Before the flowering of the Renaissance, the Medici and other great banking houses of Florence had built their wealth and banking system on their textile industry based on wool, overseen by the Arte della Lana, the wool guild: wool textile interests guided Florentine policies. Francesco Datini, the "merchant of Prato", established in 1383 an Arte della Lana for that small Tuscan city. The sheepwalks of Castile shaped the landscape and the fortunes of the meseta that lies in the heart of the Iberian peninsula; in the sixteenth century, a unified Spain allowed export of Merino lambs only with royal permission. The German wool market - based on sheep of Spanish origin - did not overtake British wool until comparatively late. The Industrial Revolution introduced mass production technology into wool and wool cloth manufacturing. Australia's colonial economy was based on sheep raising, and the Australian wool trade eventually overtook that of the Germans by 1845, furnishing wool for Bradford, which developed as the heart of industrialized woollens production. A World War I era poster sponsored by the United States Department of Agriculture encouraging children to raise sheep to provide needed war supplies. Due to decreasing demand with increased use of synthetic fibers, wool production is much less than what it was in the past. The collapse in the price of wool began in late 1966 with a 40% drop; with occasional interruptions, the price has tended down. The result has been sharply reduced production and movement of resources into production of other commodities, in the case of sheep growers, to production of meat. Superwash wool (or washable wool) technology first appeared in the early 1970s to produce wool that has been specially treated so that it is machine washable and may be tumble-dried. This wool is produced using an acid bath that removes the "scales" from the fiber, or by coating the fiber with a polymer that prevents the scales from attaching to each other and causing shrinkage. This process results in a fiber that holds longevity and durability over synthetic materials, while retaining its shape. In December 2004, a bale of the world's finest wool, averaging 11.8 micron, sold for $3,000 per kilogram at auction in Melbourne, Victoria. This fleece wool tested with an average yield of 74.5%, 68 mm long, and had 40 newtons per kilotex strength. The result was $AUD279,000 for the bale. The finest bale of wool ever auctioned sold for a seasonal record of 269,000 cents per kilo during June 2008. This bale was produced by the Hillcreston Pinehill Partnership and measured 11.6 microns, 72.1% yield and had a 43 Newtons per kilotex strength measurement. The bale realized $247,480 and was exported to India. 5 During 2007 a new wool suit was developed and sold in Japan that can be washed in the shower, and dries off ready to wear within hours with no ironing required. The suit was developed using Australian Merino wool and it enables woven products made from wool, such as suits, trousers and skirts, to be cleaned using a domestic shower at home. In December 2006 the General Assembly of the United Nations proclaimed 2009 to be the International Year of Natural Fibres, so to raise the profile of wool and other natural fibers. Our Products Luxury wool bedding sets contain 100% merino wool. The unique designs in blankets and pillows and superior product created from this magnificent natural wool have made it popular around the world. As well as traditional wool products, new, modern designs are developed by the factories and workshops to ensure Luxury wool items maintain their appeal. Hand woven fabric appears in many forms, including blankets and pillows. These beautiful items are perfect for wedding gifts, anniversary gifts or corporate gifts. Luxury wool is known for its calming and soothing as well as for thin, shining-like quality and expert craftsmanship. Our mission is to bringing our customers the high quality Luxury wool items at competitive price. Our supplier who represents only the most renowned and oldest European wool products manufacturers agreed to supply us with many kinds of Luxury wool products. We will transmit any orders received to our supplier for shipment. Our customers will be responsible to cover the shipping costs. Shipping costs will be added automatically to a customer’s final bill. Customers We sell our products to both retail and wholesale customers. Our retail customers can purchase our products from any countries from all over the world placing their orders on our website and paying by credit card. Our President and sole director, Mr. Andre Troshin markets our products and negotiates agreements with potential wholesale customers in North American countries. We use marketing strategies, such as web advertisements, direct mailing, and phone calls to market our products and acquire potential customers. We plan to attend trade shows in our industry to showcase our product with a view to find new customers. If sales support the expense we plan to hire a sales representative. The salesperson’s job will be to find new wholesale customers and execute agreements with them to buy our products. We range of potential purchasers that we will seek as customers include: Retail customers purchasing our Luxury wool on-line; Large department stores such as Sears, Kmart, Macy’s; Small gift stores; Other on-line stores selling Luxury wool and any kind of gifts; Other wool products distributors. 6 Competition There are many well-established manufacturing, distribution and retail sales companies selling Luxury wool products. We expect to face medium to high level of resistance when we enter the market, where it will be up to our marketing efforts and negotiation skills to acquire new customers. Most of our competitors have greater financial resources and may be able to withstand sales or price decreases well than we can. We also expect to continue to face competition from new market entrants. We may be unable to continue to compete effectively with these existing or new competitors, which could have a material adverse effect on our financial condition and results of operations. Luxury wool is distributed by many companies as well as numerous stores and websites in Europe and North America. To compete with other companies, we plan is to use helpful customer service and offer wide assortment of Luxury wool at competitive prices. We will take significant efforts to promote our product using marketing and internet tools. Website Marketing Strategy We use our website www.pugettechnologies.com to market and display our products. Our website describes our products in detail, shows our contact information, and includes some general information and pictures of Luxury wool. We intend to continue to attract traffic to our website by a variety of online marketing tactics such as registering with top search engines using selected key words and metatags, and utilizing link and banner exchange options. We will also promote our website by displaying it on our promotion materials. To enhance our sales and to advertise our product we plan to keep improving and developing our website to make it as “user friendly” as possible. Our website will eventually offer a large array of Luxury wool bedding and by becoming a “one-stop shopping” destination will significantly enhance the efficiency of the purchasing process simultaneously reducing the time and cost of finding reasonably priced Luxury wool bedding sets. Our online store will eventually provide customers with an easy-to-use shopping alternative. The website will be available 24 hours a day, seven days a week allowing customers to shop for our products directly from their homes or offices. We will attempt to provide a customer service department via email where consumers can resolve order and product questions. Agreement with our supplier On October 7, 2011, we entered into a Supply Agreement, with Wollwarenfabrik und Handelsgesellschaft mbH , a German company, which is an established distributor of wool products. Wollwarenfabrik und Handelsgesellschaft mbH is a large and well-established supplier and distributor of wool products in Germany. The terms and conditions of the Supply Agreement provide that, among other things, we have the right to purchase Luxury wool bedding sets at item prices identified in the Supply Agreement. 7 Research and Development Expenditures We have not incurred any research expenditures since our incorporation. Bankruptcy or Similar Proceedings There has been no bankruptcy, receivership or similar proceeding. Reorganizations, Purchase or Sale of Assets There have been no material reclassifications, mergers, consolidations, or purchase or sale of a significant amount of assets not in the ordinary course of business. Compliance with Government Regulation We will be required to comply with all regulations, rules and directives of governmental authorities and agencies applicable to the construction and operation of any facility in any jurisdiction which we would conduct activities. We do not believe that government regulation will have a material impact on the way we conduct our business. Patents, Trademarks and Copyrights We do not own, either legally or beneficially, any patents or trademarks. We intend to protect our website with copyright laws. Beyond our trade name, we do not hold any other intellectual property. Research and Development Activities and Costs We have not incurred any research and development costs to date. Facilities We currently do not own any physical property or own any real or intangible property.Our current business address is 227 Bellevue Way NE, 411, Bellevue, WA 98004. Our telephone number is (206) 350-6345. Andre Troshin, our sole officer and director, works on Company business from a home office.This location serves as our primary office for planning and implementing our business plan.Management believes the current premises arrangements are sufficient for its needs for at least the next 12 months. The Company intends to lease its own offices at such time as it has sufficient financing to do so. Employees and Employment Agreements We have only one employee as of the date of this prospectus.Mr. Troshin is our sole employee who currently provides his services on a consultant basis without compensation. Mr. Troshin plans to devote as much time as the Board of Directors determines is necessary for him to manage the affairs of the Company.As our business and operations increase, we will hire full time management and administrative support personnel. 8 Reports to Stockholders We are required to file reports with the SEC pursuant to the Securities Exchange Act of 1934, as amended (the “Exchange Act”). These reports include annual reports on Form 10-K, quarterly reports on Form 10-Q and current reports on Form 8-K. You may obtain copies of these reports from the SEC’s Public Reference Room at treet, N.E., Washington, D.C. 20549, on official business days during the hours of 10 A.M. to 3 P.M. or on the SEC’s website, at www.sec.gov. You may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. Item 1A.Risk Factors Risks Relating to our Business Because our independent registered public accountants have issued a going concern opinion, there is substantial uncertainty that we will continue operations, in which case you could lose your investment. Our independent registered public accountants have issued a going concern opinion. This means that there is substantial doubt that we can continue as an ongoing business for the next twelve months. The financial statements do not include any adjustments that might result from the uncertainty about our ability to continue in business. As such we may have to cease operations and you could lose your investment. We have a limited operating history and have maintained losses since inception, which we expect to continue into the future. We were incorporated on March 17, 2010 and have very limited operations. We have realized $58,815 in revenues to date. Our net loss from inception to October 31, 2012 is $19,697. Based upon our proposed plans, we expect to incur significant operating losses in future periods. This will happen because there are substantial costs and expenses associated with the development, marketing and distribution of our product. We may fail to generate sufficient revenues in the future. If we cannot attract a significant number of purchasers, we will not be able to generate any significant revenues or income. Failure to generate revenues will cause us to go out of business because we will not have the money to pay our ongoing expenses. In particular, additional capital may be required in the event that: the actual expenditures required to be made are at or above the higher range of our estimated expenditures; we incur unexpected costs in completing the development of our business or encounter any unexpected difficulties; we incur delays and additional expenses related to the development of our product or a commercial market for our product; or we are unable to create a substantial market for our products; or we incur any significant unanticipated expenses. 9 The occurrence of any of the aforementioned events could adversely affect our ability to meet our business plans and achieve a profitable level of operations. The Luxury wool bedding sets distribution market is fragmented and competitive and we may not be able to compete successfully with our existing competitors or new entrants into the markets we serve. The Luxury wool bedding sets distribution market is fragmented and competitive. Our competition varies by product line, customer classification and geographic market. The principal competitive factors in our industry are quality of product, pricing, service and delivery capabilities and availability of product. We will compete with many local, regional and national Luxury wool bedding sets distributors and dealers. In addition, some Luxury wool bedding sets suppliers might sell and distribute their products directly to our customers, and the volume of such direct sales could increase in the future. Additionally, distributors of products similar to those distributed by us, such as distributors of Polish wool bedding sets, may elect to sell and distribute to our customers in the future or enter into exclusive supplier arrangements with other distributors. Most of our competitors have greater financial resources and may be able to withstand sales or price decreases more effectively than we can. We also expect to continue to face competition from new market entrants. We may be unable to continue to compete effectively with these existing or new competitors, which could have a material adverse effect on our financial condition and results of operations. We depend on independent Luxury wool bedding sets suppliers for our business to operate. We are and will continue to be for the foreseeable future, substantially dependent on independent Luxury wool bedding sets suppliers to deliver our Luxury wool bedding sets products. We do not have our own manufacturing facilities to produce Luxury wool bedding sets. We are and will continue to be for the foreseeable future, entirely dependent on third parties to supply Luxury wool bedding sets to operate our Luxury wool bedding sets distribution business. We rely on third-party supply companies to supply Luxury wool bedding sets and deliver it to us for resale. We can make no assurance that we will be able to establish and maintain these third-party relationships or establish additional relationships as necessary to support growth and profitability of our business on economically viable terms. As independent companies, these Luxury wool bedding sets suppliers make their own business decisions. Such suppliers may choose not to do business with us for a variety of reasons, including competition, brand identity, product standards and concerns regarding our economic viability. They may have the right to determine whether, and to what extent, they produce and distribute our products, likely some of our competitors’ products and their own products. Some of the business for these Luxury wool bedding sets suppliers will likely come from producing or selling our competitors’ products. These Luxury wool bedding sets suppliers may devote more resources to other products or take other actions detrimental to our brands. In addition, their financial condition could also be adversely affected by conditions beyond our control and our business could suffer. In addition, we will face risks associated with any Luxury wool bedding sets supplier’s failure to adhere to quality control and service guidelines we establish or failure to ensure an adequate and timely supply of product to our potential and future customers. Any of these factors could negatively affect our business and financial performance. If we are unable to obtain and maintain a source of supply for Luxury wool bedding sets, our business will be materially and adversely affected. 10 If we are unable to build and maintain our brand image and corporate reputation, our business may suffer. We are a new company, having been formed and commenced operations only in 2010. Our success depends on our ability to build and maintain the brand image for our Luxury wool bedding sets products and effectively build the brand image for any new products. We cannot assure you, however, that any additional expenditures on advertising and marketing will have the desired impact on our products’ brand image and on consumer preferences. Actual or perceived product quality issues or allegations of product flaws, even if false or unfounded, could tarnish the image of our brand and may cause consumers to choose other products. Allegations of product defects, even if untrue, may require us from time to time to recall a product from all of the markets in which the affected product was distributed. Product recalls would negatively affect our profitability and brand image. Changes in economic conditions that impact consumer spending could harm our business. Our financial performance is sensitive to changes in overall economic conditions that impact consumer spending, particularly spending associated with luxury products, such as Luxury wool bedding sets, which is not indispensable to maintaining a basic lifestyle. Future economic conditions affecting consumer income such as employment levels, business conditions, interest rates, and tax rates could reduce consumer spending or cause consumers to shift their spending to other products. A general reduction in the level of consumer spending or shifts in consumer spending to other products could have a material adverse effect on our growth, sales and profitability. Because we will import our products from Germany and distribute them in the US, a disruption in the delivery of exported products may have a greater effect on us than on our competitors. We import our product from Germany. Because we import our product and deliver it directly to our customers, we believe that disruptions in shipping deliveries may have a greater effect on us than on competitors who manufacture and/or warehouse products in Europe and North America. Deliveries of our products may be disrupted through factors such as: raw material shortages, work stoppages, strikes and political unrest; fuel price increases; problems with ocean shipping, including work stoppages and shipping; container shortages; increased inspections of import shipments or other factors causing delays in shipments; and economic crises, international disputes and wars. 11 Some of our competitors warehouse products they import from overseas, which allows them to continue delivering their products for the near term, despite overseas shipping disruptions. If our competitors are able to deliver products when we cannot, our reputation may be damaged and we may lose customers to our competitors. Price competition could negatively affect our gross margins. Price competition could negatively affect our operating results. To respond to competitive pricing pressures, we will have to offer our products at lower prices in order to retain or gain market share and customers. If our competitors offer discounts on products in the future, we will need to lower prices to match the competition, which could adversely affect our gross margins and operating results. We depend to a significant extent on certain key personnel, the loss of any of whom may materially and adversely affect our company. Currently, we have only one employee who is also our sole officer and director. We depend entirely on Mr. Troshin for all of our operations. The loss of Mr. Troshin will have a substantial negative effect on our company and may cause our business to fail. Mr. Troshin has not been compensated for his services since our incorporation, and it is highly unlikely that he will receive any compensation unless and until we generate substantial revenues. There is intense competition for skilled personnel and there can be no assurance that we will be able to attract and retain qualified personnel on acceptable terms. The loss of Mr. Troshin’s services could prevent us from completing the development of our business distributing Luxury wool bedding products and having revenues. In the event of the loss of services of such personnel, no assurance can be given that we will be able to obtain the services of adequate replacement personnel. We do not have any employment agreements or maintain key person life insurance policies on our sole officer and director. We do not anticipate entering into employment agreements with him or acquiring key man insurance in the foreseeable future. We may not be able to compete effectively against our competitors. The market for Luxury wool bedding sets distribution business is highly competitive and fragmented, with low barriers to entry. The Company expects competition to intensify in the future. We compete in each of our markets with numerous national, regional and local companies, many of which have substantially greater financial, managerial and other resources that are presently not available to us. Numerous well-established companies are focusing significant resources on providing different kind of bedding sets that will compete with our products. No assurance can be given that we will be able to effectively compete with these other companies or that competitive pressures, including possible downward pressure on the prices we charge for our products, will not rise. In the event that we cannot effectively compete on a continuing basis or competitive pressures arise, such inability to compete or competitive pressures will have a material adverse effect on our business, results of operations and financial condition. 12 Our officers and directors are engaged in other activities and may not devote sufficient time to our affairs, which may affect our ability to conduct operations and generate revenues. Our sole officer and director has existing responsibilities and has additional responsibilities to provide management and services to other entities. We initially expect Mr. Troshin to spend approximately 20 hours a week on the business of our company. As a result, demands for the time and attention from Mr. Troshin from our company and other entities may conflict from time to time. Because we rely primarily on Mr. Troshin to maintain our business contacts and to promote our product, his limited devotion of time and attention to our business may hurt the operation of our business. Our insiders beneficially own a significant portion of our stock, and accordingly, may have control over stockholder matters, our business and management. As of the date of this prospectus, our sole officer and director, Mr. Troshin, beneficially owns 3,000,000 shares of our common stock in the aggregate, or 91% of our issued and outstanding shares of common stock. As a result, our sole officer and director will have significant influence to: Elect or defeat the election of our directors; amend or prevent amendment of our articles of incorporation or bylaws; effect or prevent a merger, sale of assets or other corporate transaction; and affect the outcome of any other matter submitted to the stockholders for vote. Moreover, because of the significant ownership position held by Mr. Troshin, new investors may not be able to effect a change in our business or management, and therefore, stockholders would have no recourse as a result of decisions made by management. In addition, sales of significant amounts of shares held by our Mr. Troshin, or the prospect of these sales, could adversely affect the market price of our common stock. Management’s stock ownership may discourage a potential acquirer from making a tender offer or otherwise attempting to obtain control of us, which in turn could reduce our stock price or prevent our stockholders from realizing a premium over our stock price. We are subject to the periodic reporting requirements of the Securities Exchange Act of 1934, which requires us to incur audit fees and legal fees in connection with the preparation of such reports. These additional costs will negatively affect our ability to earn a profit. We are required to file periodic reports with the Securities and Exchange Commission pursuant to the Securities Exchange Act of 1934, as amended, and the rules and regulations thereunder. In order to comply with such requirements, our independent registered public accountants will have to review our financial statements on a quarterly basis and audit our financial statements on an annual basis. Moreover, our legal counsel will have to review and assist in the preparation of such reports. The costs charged by these professionals for such services cannot be accurately predicted at this time because factors such as the number and type of transactions that we engage in and the complexity of our reports cannot be determined at this time and will have a major effect on the amount of time to be spent by our independent registered public accountants and attorneys.However, the incurrence of such costs will obviously be an expense to our operations and thus have a negative effect on our ability to meet our overhead requirements and earn a profit. 13 The lack of public company experience of our management team could adversely impact our ability to comply with the reporting requirements of U.S. securities laws. Mr. Troshin lacks public company experience, which could impair our ability to comply with legal and regulatory requirements such as those imposed by Sarbanes-Oxley Act of 2002. Our CEO has never been responsible for managing a publicly traded company. Such responsibilities include complying with federal securities laws and making required disclosures on a timely basis.Any such deficiencies, weaknesses or lack of compliance could have a materially adverse effect on our ability to comply with the reporting requirements of the Securities Exchange Act of 1934, as amended, which is necessary to maintain our public company status. If we were to fail to fulfill those obligations, our ability to continue as a U.S. public company would be in jeopardy in which event you could lose your entire investment in our company. Risks Associated with our Common Stock Due to the lack of an active trading market for our securities, you may have difficulty selling any shares you purchase in this offering. Our shares are quoted on the Over-the-Counter Bulletin Board (“OTCBB”). The OTCBB is a regulated quotation service that displays real-time quotes, last sale prices and volume information in over-the-counter securities. The OTCBB is not an issuer listing service, market or exchange. Although the OTCBB does not have any listing requirements per se, to be eligible for quotation on the OTCBB, issuers must remain current in their filings with the SEC or applicable regulatory authority. Market makers are not permitted to begin quotation of a security whose issuer does not meet this filing requirement. Securities already quoted on the OTCBB that become delinquent in their required filings will be removed following a 30 to 60 day grace period if they do not make their required filing during that time. We cannot guarantee that our application will be accepted or approved and our stock listed and quoted for sale. As of the date of this filing, there have been no discussions or understandings between us and anyone acting on our behalf, with any market maker regarding participation in a future trading market for our securities. If no market is ever developed for our common stock, it will be difficult for you to sell any shares you purchase in this offering. In such a case, you may find that you are unable to achieve any benefit from your investment or liquidate your shares without considerable delay, if at all. Broker-dealers may be discouraged from effecting transactions in our shares because they are considered penny stocks and are subject to the penny stock rules. The SEC has adopted rules that regulate broker-dealer practices in connection with transactions in “penny stocks.” Penny stocks generally are equity securities with a price of less than $5.00 (other than securities registered on certain national securities exchanges or quoted on the NASDAQ system, provided that current price and volume information with respect to transactions in such securities is provided by the exchange or system). Penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from those rules, to deliver a standardized risk disclosure document prepared by the SEC, which specifies information about penny stocks and the nature and significance of risks of the penny stock market. A broker-dealer must also provide the customer with bid and offer quotations for the penny stock, the compensation of the broker-dealer, and sales person in the transaction, and monthly account statements indicating the market value of each penny stock held in the customer’s account. In addition, the penny stock rules require that, prior to a transaction in a penny stock not otherwise exempt from those rules, the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser’s written agreement to the transaction. These disclosure requirements may have the effect of reducing the trading activity in the secondary market for stock that becomes subject to those penny stock rules. Our common stock is subject to the penny stock rules, and shareholders may have difficulty in selling their shares. 14 Because we do not intend to pay any cash dividends on our common stock, our stockholders will not be able to receive a return on their shares unless they sell them. We have not declared or paid any dividends on our common stock since our inception, and we do not anticipate paying any such dividends for the foreseeable future. Investors that need to rely on dividend income should not invest in our common stock, as any income would only come from any rise in the market price of our common stock, which is uncertain and unpredictable. Investors that require liquidity should also not invest in our common stock. Unless we pay dividends, our stockholders will not be able to receive a return on their shares unless they sell them. There is no established trading market and should one develop, it will likely be volatile and subject to minimal trading volumes. Because we can issue additional shares of common stock, purchasers of our common stock may incur immediate dilution and may experience further dilution. We are authorized to issue up to 110,000,000 shares of common stock. At present, there are 3,300,000 issued and outstanding shares of common stock. Our Board of Directors has the authority to cause us to issue additional shares of common stock without consent of any of our stockholders. Consequently, our stockholders may experience more dilution in their ownership of our Company in the future, which could have an adverse effect on the trading market for our shares of common stock. Anti-takeover effects of certain provisions of Nevada state law hinder a potential takeover of the company. Though not now, we may be or in the future we may become subject to Nevada’s control share law. A corporation is subject to Nevada’s control share law if it has more than 200 stockholders, at least 100 of whom are stockholders of record and residents of Nevada, and it does business in Nevada or through an affiliated corporation. The law focuses on the acquisition of a “controlling interest” which means the ownership of outstanding voting shares sufficient, but for the control share law, to enable the acquiring person to exercise the following proportions of the voting power of the corporation in the election of directors: (i) one-fifth or more but less than one-third, (ii) one-third or more but less than a majority, or (iii) a majority or more. The ability to exercise such voting power may be direct or indirect, as well as individual or in association with others. 15 The effect of the control share law is that the acquiring person, and those acting in association with it, obtains only such voting rights in the control shares as are conferred by a resolution of the stockholders of the corporation, approved at a special or annual meeting of stockholders. The control share law contemplates that voting rights will be considered only once by the other stockholders. Thus, there is no authority to strip voting rights from the control shares of an acquiring person once those rights have been approved. If the stockholders do not grant voting rights to the control shares acquired by an acquiring person, those shares do not become permanent non-voting shares. The acquiring person is free to sell its shares to others. If the buyers of those shares themselves do not acquire a controlling interest, their shares do not become governed by the control share law. If control shares are accorded full voting rights and the acquiring person has acquired control shares with a majority or more of the voting power, any stockholder of record, other than an acquiring person, who has not voted in favor of approval of voting rights is entitled to demand fair value for such stockholder’s shares. Nevada’s control share law may have the effect of discouraging takeovers of the corporation. In addition to the control share law, Nevada has a business combination law which prohibits certain business combinations between Nevada corporations and “interested stockholders” for three years after the “interested stockholder” first becomes an “interested stockholder,” unless the corporation’s board of directors approves the combination in advance. For purposes of Nevada law, an “interested stockholder” is any person who is (i) the beneficial owner, directly or indirectly, of ten percent or more of the voting power of the outstanding voting shares of the corporation, or (ii) an affiliate or associate of the corporation and at any time within the three previous years was the beneficial owner, directly or indirectly, of ten percent or more of the voting power of the then outstanding shares of the corporation. The definition of the term “business combination” is sufficiently broad to cover virtually any kind of transaction that would allow a potential acquiror to use the corporation’s assets to finance the acquisition or otherwise to benefit its own interests rather than the interests of the corporation and its other stockholders. The effect of Nevada’s business combination law is to potentially discourage parties interested in taking control of us from doing so if it cannot obtain the approval of our board of directors. Item 2.Properties We do not currently own any real property. Our corporate offices are located at 227 Bellevue Way NE, 411, Bellevue, WA 98004. Mr. Troshin is providing us this office space free of charge. This location will serve as our primary executive offices for the foreseeable future. Management believes the current premises arrangements are sufficient for its needs for at least the next 12 months. We currently have no investment policies as they pertain to real estate, real estate interests or real estate mortgages. 16 Item 3.Legal Proceedings We are not currently a party to any legal proceedings, and we are not aware of any pending or potential legal actions. Item 4.Mine Safety Disclosures N/A 17 Part II Item 5.Market for Common Equity and Related Stockholder Matters Our common stock is listed for quotation on the Over-the-Counter Bulletin Board under the symbol PUGE.There has been no active trading of our stock on the OTC Bulletin Board. Penny Stock Rules The Securities and Exchange Commission has also adopted rules that regulate broker-dealer practices in connection with transactions in penny stocks. Penny stocks are generally equity securities with a price of less than $5.00 (other than securities registered on certain national securities exchanges or quoted on the Nasdaq system, provided that current price and volume information with respect to transactions in such securities is provided by the exchange or system). A purchaser is purchasing penny stock which limits the ability to sell the stock. Our shares constitute penny stock under the Securities and Exchange Act.The shares will remain penny stocks for the foreseeable future.The classification of penny stock makes it more difficult for a broker-dealer to sell the stock into a secondary market, which makes it more difficult for a purchaser to liquidate his/her investment.Any broker-dealer engaged by the purchaser for the purpose of selling his or her shares in us will be subject to Rules 15g-1 through 15g-10 of the Securities and Exchange Act.Rather than creating a need to comply with those rules, some broker-dealers will refuse to attempt to sell penny stock. The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from those rules, to deliver a standardized risk disclosure document, which: -contains a description of the nature and level of risk in the market for penny stock in both public offerings and secondary trading; -contains a description of the broker's or dealer's duties to the customer and of the rights and remedies available to the customer with respect to a violation of such duties or other requirements of the Securities Act of 1934, as amended; -contains a brief, clear, narrative description of a dealer market, including "bid" and "ask"price for the penny stock and the significance of the spread between the bid and ask price; -contains a toll-free telephone number for inquiries on disciplinary actions; -defines significant terms in the disclosure document or in the conduct of trading penny stocks; and -contains such other information and is in such form (including language,type, size and format) as the Securities and Exchange Commission shall require by rule or regulation; 18 The broker-dealer also must provide, prior to effecting any transaction in a penny stock, to the customer: -the bid and offer quotations for the penny stock; -the compensation of the broker-dealer and its salesperson in the transaction; -the number of shares to which such bid and ask prices apply, or other comparable information relating to the depth and liquidity of the market for such stock; and -monthly account statements showing the market value of each penny stock held in the customer'saccount. In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from those rules; the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written acknowledgment of the receipt of a risk disclosure statement, a written agreement to transactions involving penny stocks, and a signed and dated copy of a written suitability statement.These disclosure requirements will have the effect of reducing the trading activity in the secondary market for our stock because it will be subject to these penny stock rules. Therefore, stockholders may have difficulty selling their securities. Securities authorized for issuance under equity compensation plans We do not have any equity compensation plans. Section 16(a) Based solely upon a review of Form 3 and 4 furnished by us under Rule 16a-3(d) of the Securities Exchange Act of 1934, we are not aware of any individual who failed to file a required report on a timely basis required by Section 16(a) of the Securities Exchange Act of 1934. Purchases of Equity Securities by the Issuer and Affiliated Purchasers There were no purchases of shares of our common stock by us or any affiliated purchasers during the year ended October 31, 2012. 19 Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations Results of Operations We are still in our development stage and have generated $58,815 in revenues to date. We generated revenues of $58,815 and $0 for the years ended October 31, 2012 and 2011.The cost of sales for the same periods was $63,761 and $0, respectively. Our expenses for year ended October 31, 2012 consisted of $1,960 in legal and professional fees, $7,130 in marketing and advertising and $140 in other general and administrative expenses.In comparison our expenses for year ended October 31, 2011 consisted of $5,500 in legal and professional fees and $8 in other general and administrative expenses. We generated $58,815 with $63,761 in cost of sales resulting in gross loss of $4,946 for the period from inception (March 17, 2010) through October 31, 2012.Our net loss from inception (March 17, 2010) through October 31, 2012 was $19,697. We received our initial funding of $3,000 through the sale of common stock to Andre Troshin who purchased 3,000,000 shares of our common stock at $0.001 per share in October, 2010. On July 31, 2012, the Company closed its registered offering raising $12,000 from the sale of 300,000 shares of common stock, par value $.001, at the offering price of $.04 per share. Liquidity and Capital Resources We had $36 in cash at October 31, 2012, and there were outstanding liabilities of $4,733.Mr. Troshin has verbally agreed to continue to loan the company funds for operating expenses in a limited scenario until we have adequate revenue or other funding, but he has no legal obligation to do so. Off-Balance Sheet Arrangements We have no off-balance sheet arrangements. Plan of Operation Our current cash balance is $36.Our cash balance along with anticipated revenue from sales may not be sufficient to cover the expenses we will incur during the next twelve months. Our business is the distribution if Luxury wool bedding sets produced in Germany toNorth America. We have generated revenues of $58,815 and our principal business activities to date consist of creating a business plan, entering into a Supply Agreement, dated October 7, 2011, with Wollwarenfabrik und Handelsgesellschaft mbH, a Germancompany, which is an established distributor of wool products and working on selling our offering of our common stock. Wollwarenfabrik und Handelsgesellschaft mbH is a large and well-established supplier and distributor of wool products in Germany. The terms and conditions of the Supply Agreement provide that, among other things, we have the right to purchase Luxury wool products at item prices identified in the Supply Agreement. 20 Our customers are asked to 100% prepay for the products. Customers have three options to pay for our products: by credit card, by wire transfer or by sending a check/money order. If customer decides to pay by check/money order, then we apply a certain amount of days before shipping to have the check/money order cleared. Customers are responsible to cover the shipping costs. Shipping costs are added automatically to a customer’s final bill. As soon as we receive prepayment for the products from our customers purchase these products from our supplier by wire transfer or credit card payment including shipping costs. The purchased products are shipped directly to the customers. Milestones We plan on accomplishing the following milestones during the next twelve months: Set up Office. Time Frame: 1st- 6thmonths. We were not able to sell our entire offering so we will have to rely on sales revenue to generate the funds required to set up our office in the US and acquire the necessary equipment to furnish the office.In the meantime we will continue to utilize the premises provided by Andre Troshin.He will also continue to handle our administrative duties. Continue to Expand Our Website. Time Frame: 3rd-9thmonths. We registered our web domain www.pugettechnologies.comand set up our website.As funds become available from sales we plan to expand our website, updating and improving it to provide options such as online ordering. Continue Advertising/ Marketing Campaign. Time Frame: 1st-12thmonths. We intend to use marketing strategies, such as web advertisements, direct mailing, and phone calls to acquire potential customers. We also expect to get new clients from “word of mouth” advertising where our new clients will refer their friend and colleagues to us. As funds allow, we plan to attend trade shows in our industry to showcase our product with a view to find new customers. We also will use internet promotion tools on Facebook and Twitter to advertise our products and company. Negotiate service agreements with potential wholesale customers. Time Frame: 1st-12thmonths. Initially, our sole officer and director, Mr. Troshin, will look for potential wholesale customers. We will negotiate terms and conditions of collaboration. Even though the negotiation with potential wholesale customers will be ongoing during the life of our operations,we cannot guarantee that we will be able to find successful agreements, in which case our business may fail and we will have to cease our operations. 21 Even if we are able to obtain sufficient number of service agreements at the end of the twelve month period, there is no guarantee that we will be able to attract and more importantly retain enough customers to justify our expenditures. If we are unable to generate a significant amount of revenue and to successfully protect ourselves against those risks, then it would materially affect our financial condition and our business could be harmed. Hire a Salesperson. Time Frame: 6th-12thmonths. If revenue supports the expense we intend to spend $12,000 to hire one salesperson to introduce our products. The salesperson’s job would be to find new potential purchasers, and to set up agreements with wholesale customers to buy our Luxury wool products. We may also need to obtain additional financing to operate our business for the twelve months if sales from revenues are not sufficient. Additional financing, whether through public or private equity or debt financing, arrangements with the security holder or other sources to fund operations, may not be available, or if available, may be on terms unacceptable to us. Our ability to maintain sufficient liquidity is dependent on our ability to raise additional capital. If we are unable to attract more customers we may have to suspend or cease operations. If we cannot generate sufficient revenues to continue operations, we will suspend or cease operations. If we cease operations we likely will dissolve and file for bankruptcy and shareholders would lose their entire investment in our company. 22 Item 8.Financial Statements Puget Technologies, Inc. Index to Financial Statements REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM F-2 Balance Sheet: October31, 2012 and 2011 F-3 Statements of Operations: For the periods ended October31, 2012 and 2011 F-4 Statements of Stockholders' Deficit: For the periods ended October31, 2012 and 2011 F-5 Statements of Cash Flows: For the periods ended October31, 2012 and 2011 F-6 Notes to Financial Statements: October31, 2012 F-7 F-1 THOMAS J. HARRIS CERTIFIED PUBLIC ACCOUNTANT 3, SUITE 202 SEATTLE, WA98103 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Puget Technologies, Inc. We have audited the accompanying balance sheets of Puget Technologies, Inc. (A Development Stage Company) as of October 31, 2012, and the related statements of operations, stockholders’ equity and cash flows for the period then ended, and the period March 17, 2010 (inception) to October 31, 2012. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Puget Technologies, Inc. (A Development Stage Company) as of October 31, 2012 and 2011, and the results of its operations and cash flows for the periods then ended and March 17, 2010 (inception), to October 31, 2012 in conformity with generally accepted accounting principles in the United States of America. The accompanying financial statements have been prepared assuming the Company will continue as a going concern. As discussed in Note #2 to the financial statements, the company has had significant operating losses; a working capital deficiency and its need for new capital raise substantial doubt about its ability to continue as a going concern. Management’s plan in regard to these matters is also described in Note #2. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Seattle, Washington February 7, 2013 F-2 PUGET TECHNOLOGIES, INC. (A Development Stage Company) Balance Sheet As of As of October 31, 2012 October 31, 2011 (Audited) (Audited) ASSETS Current Assets Cash $
